                                           Case 3:20-cr-00034-VC Document 12 Filed 06/04/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     UNITED STATES OF AMERICA,                          Case No. 20-cr-00034-VC-1 (VKD)
                                                          Plaintiff,
                                   8
                                                                                            ORDER OF DETENTION PENDING
                                                 v.                                         REVOCATION HEARING
                                   9

                                  10     JONATHAN LEWIS WASHINGTON,
                                                          Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          In accordance with the Bail Reform Act, 18 U.S.C. §§ 3142, 3143(a) and Federal Rule of

                                  14   Criminal Procedure 32.1, the United States moved for detention of defendant Jonathan Lewis

                                  15   Washington, pending a hearing before the district judge on revocation of his supervised release.

                                  16   The Court held a detention hearing by telephone, with Mr. Washington’s consent, on June 4, 2020.

                                  17          Mr. Washington has waived written findings of fact and a written statement of the reasons

                                  18   for detention.

                                  19          Having considered the factors set forth in 18 U.S.C. § 3142(g) and the matters in the

                                  20   petition, the proffers of counsel for Mr. Washington and for the United States, and the verbal

                                  21   report of the probation officer, the Court concludes that Mr. Washington has not met his burden to

                                  22   show by clear and convincing evidence that he will not flee or fail to appear for court as required.

                                  23   Fed. R. Crim. P. 32.1(a)(6). Accordingly, the Court orders Mr. Washington detained pending a

                                  24   revocation hearing to be conducted pursuant to Fed. R. Crim. P. 32.1(b)(2).

                                  25          This order supplements the Court’s findings stated on the record at the detention hearing

                                  26   on June 4, 2020.

                                  27          Mr. Washington is committed to the custody of the Attorney General or his designated

                                  28   representative for confinement in a corrections facility separate, to the extent practicable, from
                                           Case 3:20-cr-00034-VC Document 12 Filed 06/04/20 Page 2 of 2




                                   1   persons awaiting or serving sentences or being held in custody pending appeal. Mr. Washington

                                   2   shall be afforded a reasonable opportunity for private consultation with defense counsel. On order

                                   3   of a court of the United States or on the request of an attorney for the United States, the person in

                                   4   charge of the corrections facility shall deliver Mr. Washington to the United States Marshal for the

                                   5   purpose of an appearance in connection with a court proceeding.

                                   6          IT IS SO ORDERED.

                                   7   Dated: June 4, 2020

                                   8
                                   9
                                                                                                     VIRGINIA K. DEMARCHI
                                  10                                                                 United States Magistrate Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         2
